DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-56 are pending in the application.
Election/Restrictions
Applicant’s election of Group I, claims 31-33 and 36-56 and polyalkylene glycols as the solvent species in the reply filed on March 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34, 35, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2022.
Claims 31-56 are pending in the application. Claims 34, 35, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. Claims 31-33, 36-50 and 52-56 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This Application is a National Stage Entry for PCT/IB2018/054406 filed June 15, 2018, which claims benefit to New Zealand Foreign Application No. 732930 filed June 16, 2017. 
Information Disclosure Statement
	Receipt of Information Disclosure Statements filed October 13, 2021 and March 2, 2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33, 36-47, and 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The claims are drawn to: A composition comprising at least 10 g/L of one or more loline alkaloids having the structure of Formula [I], with substituents defined, the one or more loline alkaloids comprising N-formylloline having the structure of Formula [II], as defined and one or more solvents; wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV; wherein the nitrogen-containing groups are selected from ammonia, a primary amine group, a secondary amine group, or mixtures thereof.
Applicant does not have sufficient written description for every solvent wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed.  A review of the language of the claim indicates that these claims are drawn to a genus of solvents, i.e., every solvent wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV.
The disclosure of a single disclosed species may provide an adequate written description of a genus when the species disclosed is representative of the genus. The present claim encompasses any and all solvents wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV.
There is substantial variability among the species of every solvent wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of what the solvent does rather than what it is. Describing a compound by its functions will not substitute for written description of the structure of the compound. The invention should be explained in such a way as to describe what the invention is, not what the invention does. Describing the function of a compound fails to distinguish the compound from other molecules or agents that can perform the same functions.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Consequently, the Examiner notes that the claimed invention which is drawn to a genus of solvent(s) may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification discloses that ethylene glycol, propylene glycol, glycerol, benzyl alcohol, DMLA, PEG, MPEG can be solvent(s) wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV. See Table 3 and the examples. Since the claimed genus encompasses basic substances yet to be discovered, the disclosed structural features do not constitute a substantial portion of the claimed genus. 
Weighing all the factors, the breadth of the claims reading on solvent(s) yet to be discovered, the lack of correlation between structure and function of the solvent(s), level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of solvent(s).  
The written description requirement is not satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42-43, 48, 53, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 40 recites the limitation "about 5 g/L of N-formylloline" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 40 is dependent from claim 31, which recites the composition comprising at least about 10 g/L of one or more loline alkaloids having the structure of Formula [I], the one or more loline alkaloids comprising N-formylloline. Since claim 31 recites the loline alkaloid of formula [I], which is N-formylloline is at least 10 g/L, there is lack of antecedent basis because at least about 5 g/L is less than the required at least about 10 g/L. 
The phrase "substantially pure" in claim 42 is a relative term which renders the claim indefinite.  The phrase "substantially pure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially pure” in claim 42 renders the non-loline plant derived alkaloids or material indefinite. One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to what limits “substantially pure” sets in determining the non-loline plant derived alkaloids or material, for example, “substantially pure” could be in range of 0 to 3%, in one case and 0 to 8%, in another.  
The phrase "substantially free" in claim 43 is a relative term which renders the claim indefinite.  The phrase "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Regarding claim 48, the phrase “preferably” in lines 3, 7, 15, 29, 32, 35, 36, 37, 42, 46, 49, 53, 55, and 58 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
The phrase "substantially non-aqueous" in claim 53 is a relative term which renders the claim indefinite.  The phrase "substantially non-aqueous" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially non-aqueous” in claim 53 renders the non-loline plant derived alkaloids or material indefinite. One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to what limits “substantially non-aqueous” sets in determining the non-loline plant derived alkaloids or material, for example, “substantially non-aqueous” could be in range of 0 to 5%, in one case and 5 to 10%, in another.  
Regarding claim 55, the phrase “preferably” in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-33, 36-50, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegger (WO 2017/191095) in view of Selwood et al. (WO 2016/091987). Hoegger cited by Applicant on the IDS dated 3/2/2022. Selwood et al. cited by Applicant on the IDS filed 10/13/2021.

Applicant’s Invention
Applicant claims a composition comprising at least about 10 g/L of one or more loline alkaloids having the structure of Formula [I]: 
    PNG
    media_image1.png
    312
    306
    media_image1.png
    Greyscale
 and one or more solvents; wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV; wherein the nitrogen-containing groups are selected from ammonia, a primary amine group, a secondary amine group, or mixtures thereof.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 31, Hoegger teaches loline alkaloids are compounds that are produced through the symbiosis of fungal endophytes such as Epichloe or Neotyphodium with host plants such as meadow fescue, and have the chemical formula 
    PNG
    media_image2.png
    245
    294
    media_image2.png
    Greyscale
 (page 1, lines 6-15). Hoegger teaches  Component (A) may be any loline alkaloid of formula (I), or a mixture of more than one loline alkaloid of formula (I). In particular, the at least one loline alkaloid is selected from the group consisting of N-acetylloline (NAL), N-formylloline (NFL), and N-acetylnorloline (NANL) (page 1, lines 19-25).
Hoegger teaches coated granules comprising active ingredients- 8%; polyethylene glycol (mol. wt. 200)- 3% (solvent); and kaolin (page 19, line 13-page 20, lines 1-4). Hoegger teaches suspension concentrate composition comprising active ingredients- 40%, propylene glycol- 10%; nonylphenol polyethylene glycol ether (15 mol of ethylene oxide- 6% (page 20, lines 4-5).
Regarding claim 32, Hoegger teaches methods for producing loline alkaloids are known in the art. WO2008/111861 describes methods for extracting loline alkaloids from endophyte-infected plant material. Blankenship et al. ((2001) Phytochemistry 58, 395-401) describes the production of loline alkaloids by fermentation of fungal endophytes in chemically defined growth media (page 2, lines 9-12).

Regarding claim 39, Hoegger teaches the following weight ratios of N-acetylloline, N-formylloline and N-acetylnorloline, namely 1:3:1, 1:3:2, 1:3:3, 1:4:1, 1:4:2, 1:4:3, 1:5:1, 1:5:2, 1:5:3, 1:6:1, 1:6:2, 1:6:3 and all ratios in between (page 2, lines 4-6).
Regarding claim 46, Hoegger teaches in emulsifiable concentrates the liquid carrier is 1 to 35% of the composition (page 17, line 37-page 18, lines 1-3). 1 to 35% is at least about 10% w/w of the composition.
Regarding claims 47, 48, 49, and 50, Hoegger teaches formulation adjuvants include liquid carriers, acetone, methyl ethyl ketone(page 15, line 36); polyethylene glycol, propylene glycol, methanol, ethanol, isopropanol, and alcohols of higher molecular weight, and glycerol (page 16, lines 13-20).
Regarding claims 50, 53 and 54, Hoegger teaches coated granules comprising active ingredients- 8%; polyethylene glycol (mol. wt. 200)- 3% (solvent); and kaolin (page 19, line 13-page 20, lines 1-4) (polyethylene glycol having a molecular weight of from 100-6000; one or more solvents that is substantially non-aqueous; solvent system comprises less than 5% w/w water).
Regarding claim 56, Hoegger teaches a method of controlling pests, comprising applying to the pest, or locus thereof where the pest is present a composition of the invention (page 12, lines 24-25).




Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Hoegger does not specifically disclose the composition comprising at least about 10 g/L of one or more loline alkaloids; a) the molar ratio of total hydroxyl groups and nitrogen-containing groups of N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV, wherein the nitrogen-containing groups are selected from the group consisting of ammonia, a primary amine group, a secondary amine group, or mixtures thereof, as claimed in claims 31, 36, 45, 52, and 55; the concentration of N-formylloline present in the composition is reduced by less than about 10% when stored at 54°C (at 1atm) for at least two weeks, as claimed in claim 33; the composition comprises at least about 5 g/L of N-formylloline having a structure of Formula [I], as claimed in claim 40; the composition comprises at least about 50 g/L of loline alkaloids having the structure of Formula [I], as claimed in claim 41. It is for this reason Selwood et al. is added as a secondary reference.

    PNG
    media_image3.png
    298
    301
    media_image3.png
    Greyscale
(page 6, paragraphs 28-29). Selwood et al. teach the solution comprises an organic solvent, for example methanol, ethanol, acetone (page 7, paragraph 38).
Regarding claims 31, 40 and 41, Selwood et al. teach the composition is admixed with water to a final concentration of loline alkaloids of about 5 g, 10 g, 50 g, 100 g or about 200 g per 100 L prior to application (page 22, paragraph 121). 
Regarding claim 33, Selwood et al. teach the admixture is maintained at a temperature of at least about 50, 55°C (page 10, paragraph 51). The admixture is maintained at a pressure greater than one atmosphere (page 11, paragraph 55). Selwood et al. teach the compositions are able to be stored in effective form for a reasonable period, ultimately so as to allow it to be applied to the target locus (page 39, paragraph 222).
Selwood et al. teach the carrier is liquid and includes alcohols, glycol, and ketones (page 44, paragraph 243).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoegger and Selwood et al. and the composition comprises at least about 10 g/L of one or more loline alkaloids, as claimed in claim 31, at least 5 g/L of N-formylloline having a structure of Formula [I], as claimed in claim 40; at least about 50 g/L of loline alkaloids having the structure of Formula [I]. Hoegger teaches loline alkaloids are compounds that are produced through the symbiosis of fungal endophytes such as Epichloe or Neotyphodium with host plants such as meadow fescue, and have the chemical formula (I): 
    PNG
    media_image2.png
    245
    294
    media_image2.png
    Greyscale
 (page 1, lines 6-15). Hoegger teaches the active ingredients range from 1 to 95% of the emulsifiable concentrates; 5 to 75% of suspension concentrates and 0.1 to 30% of granules. One of ordinary skill in the art before the effective filing date would have been motivated to use at least 10 g/L, at least 5 g/L and at least 50 g/L of one or more loline alkaloids having the structure of Formula [I] and/or Formula [II], N-formylloline, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use teachings from known prior art references to determine the amount of loline alkaloids present in the KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Regarding the limitations of a) the molar ratio of total hydroxyl groups and nitrogen-containing groups of N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV, wherein the nitrogen-containing groups are selected from the group consisting of ammonia, a primary amine group, a secondary amine group, or mixtures thereof, as claimed in claims 31, 36, 45, 52, and 55, the examiner notes that 
Hoegger teaches coated granules comprising active ingredients- 8%; polyethylene glycol (mol. wt. 200)- 3% (solvent); and kaolin. The polyethylene glycol used in the granule composition has a molecular weight of 200. It would have been obvious to one of ordinary skill in the art that the solvent polyethylene glycol having molecular weight of 200 would have a molar ratio of total hydroxyl groups to n-formylloline of the composition is less than about 20 or the molar ratio of totally hydroxyl groups to N-formylloline of the composition is greater than about 20, and wherein the nucleophilicity coefficients of the hydroxyl groups of the composition are less than about 0.6 eV because by Applicant’s admission, polyethylene glycol meets these requirements, as polyethylene glycol is claimed in claims 49 and 50. In addition, based on Applicant’s admission in the original specification polyethylene glycol has a nucleophilicity coefficient (eV) of 0.29. A composition is inseparable from its properties. As such, following the prior art teaching that if the same solvent, polyethylene glycol combined with one or more loline alkaloids, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., a) the molar ratio of total hydroxyl groups and nitrogen-containing groups of N-formylloline of the composition is less than about 20, less than about 10, and wherein the nucleophilicity coefficients of the hydroxyl groups of the composition are less than about 0.6 eV, less than 0.5 eV or less than 0.3 eV, without evidence to the contrary. 
Epichloe or Neotyphodium with host plants such as meadow fescue, and have the chemical formula (I). Hoegger teaches the loline alkaloid compositions are combined with solvents. Selwood et al. teach the same compositions, loline alkaloids, are maintained at a temperature of at least about 50, 55°C and the admixture is maintained at a pressure greater than one atmosphere. It would have been obvious to one of ordinary skill in the art that the compositions of Hoegger and Selwood et al. are able to be stored in effective form for a reasonable period, ultimately so as to allow it to be applied to the target locus.
Regarding the limitations of claim 42, Hoegger teaches loline alkaloids are compounds that are produced through the symbiosis of fungal endophytes such as Epichloe or Neotyphodium with host plants such as meadow fescue, and have the chemical formula (I): 
    PNG
    media_image2.png
    245
    294
    media_image2.png
    Greyscale
 . Hoegger teaches 
Regarding claim 43, Hoegger teaches compositions comprising NAL, NFL and NANL (A1), NAL and NFL (A2), NAL and NANL (A3), NFL and NANL (A4), NAL (A5), NFL (A6), or NANL (A7) that are produced by extraction and fermentation methods. It would have been obvious to one of ordinary skill in the art that these compositions are substantially free of non-loline plant derived alkaloids or material. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616